UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6532


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PATRICK KIT PLUMLEE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:94-cr-00002-2; 4:07-cv-00049-RAJ)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patrick Kit Plumlee, Appellant Pro Se. Kevin Michael Comstock,
Assistant  United   States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick      Kit     Plumlee      seeks      to    appeal        the    district

court’s order treating his self-styled “Motion to Vacate” as a

successive     28    U.S.C.A.       § 2255        (West    Supp.      2011)     motion,       and

dismissing it on that basis. *               The district court’s order is not

appealable      unless        a    circuit         justice       or     judge        issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will       not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies      this    standard      by

demonstrating        that     reasonable           jurists      would       find     that     the

district      court’s      assessment      of       the    constitutional            claims   is

debatable     or     wrong.        Slack     v.     McDaniel,         529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion      states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.


     *
       Although the district court also found that Plumlee’s
motion was time-barred under the Antiterrorism and Effective
Death Penalty Act of 1996, because Plumlee’s motion was a
successive § 2255 motion, the district court lacked jurisdiction
to consider the timeliness of Plumlee’s motion.       See United
States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003).



                                               2
at   484-85.      We   have   independently       reviewed     the   record   and

conclude   that    Plumlee    has   not    made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument    would    not   aid   the   decisional

process.



                                                                      DISMISSED




                                      3